ORDER
The Disciplinary Review Board having filed a report with the Supreme Court, recommending that MARC C. BATEMAN of OAKLAND, who was admitted to the bar of this State in 1975, and who was thereafter temporarily suspended from the practice of law on April 12, 1990, and who remains suspended at this time, be suspended from practice for a period of two years, retroactive to April 12, 1990, for having been convicted of mail fraud conspiracy, in violation of 18 U.S.C.A. §§ 371 and 3623, and making a false statement on a loan application, in violation of 18 U.S.C.A. §§ 1014 and 2, respondent having assisted in obtaining an inflated appraisal value of a property, and that *298conduct being in violation of DR 1-102(A)(3) and (4) and RPC 8.4(b) and (c);
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and MARC C. BATE-MAN is hereby suspended for a period of two years, retroactive to April 12, 1990, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.